Title: From Benjamin Franklin to François-Marie-des-Neiges-Emmanuel (Emanuel) de Rohan-Poulduc (Polduc), 6 April 1783
From: Franklin, Benjamin
To: Rohan-Polduc, Emmanuel Marie de, Grand Master of Malta


Monseigneur,[April 6, 1783]
J’ai l’honneur d’adresser à votre Altesse Eminentissime la Medaille que Je viens de faire frapper: C’est, Monseigneur, un Hommage de Reconnoissance du à l’Intérêt que vous avez pris à notre Cause, et nous ne le devons pas moins à vos Vertus et à la Sagesse du Gouvernement de votre Altesse Eminentissime.
Permettez, Monseigneur, que Je demande votre Protection pour ceux de nos Citoyens que les Circonstances pourront amener dans Vos Ports. J’espere que votre altesse Eminentissime voudra bien la leur accorder et recevoir avec bonté l’assurance du profond Respect avec lequel Je suis, Monseigneur, de votre altesse Eminentissime Le tres humble et tres obeissant Serviteur.
(signed)B. Franklin

Copie d’une Lettre de M. B. Franklin à Son altesse Eminentissime, Monseigneur le Grand maitre de Malte, datée de Passy le 6. Avril 1783.

 
[In William Temple Franklin’s hand:] To the Gd. Master of Malta
